    Case 2:19-bk-56885            Doc 1113 Filed 03/30/20 Entered 03/30/20 17:12:53                               Desc
                                      Main Document    Page 1 of 3



                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                      WESTERN DIVISION

                                                                   )
    In re:                                                         )   Chapter 11
                                                                   )
    MURRAY ENERGY HOLDINGS CO., et al., 1                          )   Case No. 19-56885 (JEH)
                                                                   )
                                                                   )   Judge John E. Hoffman, Jr.
                                                                   )
                              Debtors.                             )   (Jointly Administered)
                                                                   )

               NOTICE OF SECOND AMENDED CASE MANAGEMENT ORDER

       PLEASE TAKE NOTICE that on October 29, 2019, the above-captioned debtors and
debtors in possession (collectively, the “Debtors”) filed the Debtors’ Motion Seeking Authority to
Implement Certain Notice and Case Management Procedures (the “Case Management Motion”)
[Docket No. 22] which included approving and implementing the notice, case management, and
administrative procedures attached as Exhibit 1 to Exhibit A (the “Case Management
Procedures”). 2

       PLEASE TAKE FURTHER NOTICE that on November 11, 2019, the Court entered the
Order Implementing Certain Notice and Case Management Procedures [Docket No. 113]
(the “Case Management Order”).

       PLEASE TAKE FURTHER NOTICE that on January 17, 2020, the Court entered the
Amended Order Implementing Certain Notice and Case Management Procedures [Docket
No. 764] (the “Amended Case Management Order”).

       PLEASE TAKE FURTHER NOTICE that on March 30, 2020, the Court entered the
Second Amended Order Implementing Certain Notice and Case Management Procedures
(the “Second Amended Order”), attached hereto as Exhibit A.

       PLEASE TAKE FURTHER NOTICE that attached hereto as Exhibit B is a redline of
the Second Amended Order reflecting changes from the Amended Case Management Order.

       PLEASE TAKE FURTHER NOTICE that the Second Amended Order provides that,
unless otherwise ordered by the Court, all Omnibus Hearings, including evidentiary Omnibus

1     Due to the large number of Debtors in these chapter 11 cases, a complete list of the Debtors and the last four digits
      of their federal tax identification numbers is not provided herein. Such information may be obtained on the
      website of the Debtors’ claims and noticing agent at https://cases.primeclerk.com/MurrayEnergy. The location
      of Debtor Murray Energy Holdings Co.’s principal place of business and the Debtors’ service address in these
      chapter 11 cases is 46226 National Road, St. Clairsville, Ohio 43950.
2     Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.




KE 67506451
 Case 2:19-bk-56885        Doc 1113 Filed 03/30/20 Entered 03/30/20 17:12:53                 Desc
                               Main Document    Page 2 of 3



Hearings, will be conducted telephonically. Parties participating telephonically or attending
through a listen-only telephonic line must arrange such participation with CourtSolutions by
calling (917) 746-7476 or visiting the website www.court-solutions.com and by adhering to the
procedures for telephonic participation applicable in the Court.

        PLEASE TAKE FURTHER NOTICE that the Second Amended Order further provides
that testimonial evidence at telephonic hearings shall be taken in accordance with Rule 43(a) of
the Federal Rules of Civil Procedure. In the event it becomes clear during a telephonic hearing
that additional evidence and/or witness testimony is necessary for resolution of the matter, the
hearing shall be converted to a status conference and a future date for an evidentiary hearing shall
be scheduled.

        PLEASE TAKE FURTHER NOTICE that copies of all documents filed in these
chapter 11        cases     are        available     free       of     charge       by      visiting
http://cases.primeclerk.com/MurrayEnergy. You may also obtain copies of any pleadings by
visiting the Court’s website at https://ecf.ohsb.uscourts.gov in accordance with the procedures and
fees set forth therein.




                                                 2
Case 2:19-bk-56885      Doc 1113 Filed 03/30/20 Entered 03/30/20 17:12:53           Desc
                            Main Document    Page 3 of 3



Dated: March 30, 2020
Cincinnati, Ohio

/s/ Kim Martin Lewis
Kim Martin Lewis (0043533)                  Nicole L. Greenblatt, P.C. (admitted pro hac vice)
Alexandra S. Horwitz (0096799)              Mark McKane, P.C. (admitted pro hac vice)
DINSMORE & SHOHL LLP                        KIRKLAND & ELLIS LLP
255 East Fifth Street                       KIRKLAND & ELLIS INTERNATIONAL LLP
Suite 1900                                  601 Lexington Avenue
Cincinnati, Ohio 45202                      New York, New York 10022
Telephone:     (513) 977-8200               Telephone:    (212) 446-4800
Facsimile:     (513) 977-8141               Facsimile:    (212) 446-4900
Email:         kim.lewis@dinsmore.com       Email:        nicole.greenblatt@kirkland.com
               allie.horwitz@dinsmore.com                 mark.mckane@kirkland.com

Counsel to the Debtors and Debtors in
                                            - and -
Possession
                                            Ross M. Kwasteniet, P.C. (admitted pro hac vice)
                                            Joseph M. Graham (admitted pro hac vice)
                                            KIRKLAND & ELLIS LLP
                                            KIRKLAND & ELLIS INTERNATIONAL LLP
                                            300 North LaSalle
                                            Chicago, Illinois 60654
                                            Telephone:     (312) 862-2000
                                            Facsimile:     (312) 862-2200
                                            Email:         ross.kwasteniet@kirkland.com
                                                           joe.graham@kirkland.com

                                            Counsel to the Debtors and Debtors in Possession




                                            3
